DETAILED ACTION
	The receipt is acknowledged of applicants’ response under 37 C.F.R. § 1.111 and terminal disclaimer, both filed or/15/2022. The receipt further acknowledged of IDS(s) filed: 01/18/2022, 03/10/2022, 05/23/2022, and 05/31/2022. 

Claims 1, 6, 10, 21, 22, 25-27, 29, 30, 34, and 39-49 are pending and subject of this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/877,957 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 10, 21, 22, 25-27, 29, 30, 34, and 39-49 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liversidge et al. (US 2006/0210638), Chen et al. (US 2005/0281879), Li et al. (US 2010/0034801) and Gibson et al. (US 2004/0101557), all references are of record.

Applicant Claims 
Claim 1 is directed to a composition comprising:
sirolimus present in an amount ranging from about 1 wt% to about 10 wt%, based on weight of the composition;
sucrose acetate isobutyrate (SAIB) present in an amount ranging from about 0.1 wt% to about 10 wt%, based on weight of the composition;
benzyl benzoate present in an amount ranging from about 30 wt% to about 60 wt%, based on weight of the composition;
ethanol present in an amount ranging from about 1 wt% to about 10 wt%, based on weight of the composition;
polyethylene glycol (PEG) present in an amount ranging from about 30 wt% to about 60 wt%, based on weight of the composition; and
vitamin E present in an amount ranging up to 5 wt%, based on weight of the composition.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Liversidge teaches injectable depot formulation comprising sirolimus nanoparticles (abstract; ¶¶ 0034-0039; claim 2).  The depot formulation provides therapeutic level of the drug up to 1 year (¶ 0174). The depot formulation comprises polyethylene glycol (PEG), and PEG-vitamin E, all as surface stabilizers (¶ 0107; claim 11). The depot formulation comprises sirolimus in concentrations varying from about 99.5% to about 0.001%, from about 95% to about 0.1%, or from about 90% to about 0.5%, by weight, and at least one surface stabilizer in concertation varying from about 0.5% to about 99.999%, from about 5.0% to about 99.9%, or from about 10% to about 99.5% (¶¶ 0138, 0139).  Particularly, the reference teaches the formulation comprising 1-50% sirolimus, and 0.1-50% surface stabilizer (¶ 0150). Sirolimus is freely soluble in ethanol, and its commercial formulation comprises 1.5-2.5% ethanol (¶¶ 0007, 0024).  The formulation further comprises one or more non-toxic physiologically acceptable carriers, adjuvants, or vehicles. The compositions can be formulated for parenteral injection (e.g., intravenous, intramuscular, or subcutaneous), oral administration in solid, liquid, or aerosol form, vaginal, nasal, rectal, ocular, local (powders, ointments or drops), buccal, intracistenal, intraperitoneal, or topical administration (¶ 0061).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Liversidge teaches depo formulation comprising sirolimus and PEG, and suggested non-toxic physiologically acceptable carriers, adjuvants, or vehicles, the reference however does not explicitly teach specific acceptable carriers, adjuvants or vehicles, e.g. including the claimed benzyl benzoate and SAIB. While the reference teaches that sirolimus is soluble in ethanol and ethanol is used in commercial sirolimus formulations, the reference however does not exemplify composition comprises ethanol. While the reference teaches PGE-vitamin E, which reads on vitamin E, absent claiming specific form of vitamin E, the reference does not teach vitamin E per se. 
Chen is directed to excipients in drug delivery vehicles, and in particular in depot formulations for sustained delivery of beneficial agents including immunosuppressive agents. The injectable depot formulation comprises a vehicle comprising a bioerodible, biocompatible polymer, excipient and a water- immiscible solvent; and a beneficial agent dissolved or dispersed in the composition. The excipients modulate release rate and stabilizing the beneficial agent, and offsetting effect of degradation of the polymer (abstract; ¶¶ 0013, 0014, 0028, 0091; claim 1). The bioerodible, biocompatible polymer taught include polyethylene glycol (¶ 0075; claim 28). The amount of bioerodible polymer is 5-90%, preferably 25-80%, and typically 35-75% (¶ 0079; claim 29). The excipient comprises an antioxidant, e.g. tocopherol, which is vitamin E (¶¶ 0016, 0037, 0072; claims 7-8). The amount of the excipient is between 0.01 and about 50% and preferably between 0.1-30% (¶ 0017, claim 9). The amount of the beneficial agent in the composition ranges from 0.1 to 50% and preferably from 2 to 20% and more often 2-10% (¶¶ 0023, 0098; claim 31). Water-immiscible solvents include benzyl benzoate and ethanol mixture in amount of 95-5% (¶¶ 0087, 0110; claims 17 and 18). 
Li teaches depot composition to deliver a bioactive substance in a controlled manner. The composition comprises: (a) a hydrophobic non-polymeric carrier material; (b) a water miscible biocompatible organic solvent that dissolves the hydrophobic non-polymeric material; (c) amphiphilic molecules. The composition has minimal phase separation, physical stability, desired release characteristics and long shelf life (abstract; ¶¶ 0007-0011). The amount of hydrophobic non-polymeric carrier material in the composition is from 5% and 99.5% (¶ 0040). Sucrose acetate isobutyrate (SAIB) is used as a preferred hydrophobic non- polymeric carrier material. SAIB can be mixed with different biocompatible solvents to result in a low viscosity solution that can be easily formulated with a bioactive substance (¶¶ 0024, 0025; claim 10). The bioactive substance can be rapamycin. The amount of the active substance is from 0.1-40% (¶¶ 0027, 0040; claim 15). Water miscible biocompatible organic solvent comprises hydrophilic solvents, e.g. ethanol, polyethylene glycol and combination thereof (¶¶ 0026; claim 12). The amount of the water miscible solvent in the composition is up to 50% (¶¶ 0026, 0040). The composition comprises additives such as antioxidant to stabilize the composition. Antioxidants includes vitamin E (tocopherol). The amount of additive is 1-25% (¶¶ 0035, 0040; claim 22).
Gibson teaches compositions suitable for in situ delivery of biologically active substances in a controlled fashion for medical use (abstract, ¶ 0015). The composition comprises high viscosity carrier material, biologically active agent, solvent and additives (¶¶ 0017-0019). The amount of high viscosity carrier in the composition is between 1-99.5% of the composition (¶ 0016). The high viscosity active material is sucrose acetate isobutyrate (SAIB) (¶ 0059). The solvent particularly includes ethanol, polyethylene glycol and benzyl benzoate (¶¶ 0077, 0078). The amount of the solvent in the composition is between 0.5-99.7 % (¶ 0082). The reference teaches polyethylene glycol 400 (¶¶ 0082, 0150, 0152). Active agents include immunosuppressant agents, antioxidants, vitamins such as vitamin E (¶¶ 0087, 0089, 0093, 0095). Active agents is present in amount from 0.1-90% of the composition. The concentration of active agent in the composition will depend on absorption, inactivation, and excretion rates of the drug as well as other factors known to those of skill in the art. Dosage values will vary with the severity of the condition to be alleviated. It is to be further understood that for any particular subject, specific dosage regimens should be adjusted over time according to the individual need and the professional judgment of the person administering or supervising the administration of the compositions (¶¶ 0097-0098). 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide depot formulation comprising sirolimus that is freely soluble in ethanol, and PEG, PEG-vitamin E as stabilizer and other vehicles as taught by Liversidge, and add benzyl benzoate and ethanol taught by Chen, and replace PEG-vitamin E taught by Liversidge with vitamin E or further add vitamin E taught by Chen to the depot formulation. One would have been motivated to do so because Liversidge desired to stabilize the depot formulation and because Chen teaches depot formulation comprising PEG, benzyl benzoate, ethanol and vitamin E modulates release rate and stabilize the beneficial agent including immunosuppressant, and offsetting effect of degradation of polymer in the formulation. One would reasonably expect formulating depot formulation comprising sirolimus, PEG, benzyl benzoate, ethanol, and vitamin E wherein the formulation modulates the release rate and stabilizes the sirolimus and does not degrade rapidly.
Further, one having ordinary skill in the art would have been motivated to add SAIB taught by any of Li or Gibson to the formulation taught by the combination of Liversidge and Chen because Li teaches composition comprising SAIB is suitable for depot formulation for controlled delivery of drugs including sirolimus and provides composition that has minimal phase separation, physical stability, desired release characteristics and long shelf life, and because Gibson teaches in situ drug formulation comprising SAIB provides controlled drug release formulations. One would reasonably expect formulating depot formulation comprising sirolimus, SAIB, benzyl benzoate, PEG, ethanol and vitamin E that delivers sirolimus in a controlled manner from the depot formulation to patient in need of such treatment while the formulation being stable and has long shelf life.
Regarding the claimed amount of sirolimus in the composition of 1-10% as claimed by claim 1, and 1-5% as claimed by claims 6, 29 and 30, Liversidge teaches sirolimus in the composition from about 99.5% to about 0.001%, preferably from about 95% to about 0.1%, and typically from about 90% to about 0.5%, by weight, that all embrace the claimed amounts. Gibson further teaches the concentration of active agent in the composition will depend on absorption, inactivation, and excretion rates of the drug as well as other factors known to those of skill in the art. Dosage values will vary with the severity of the condition to be alleviated. It is to be further understood that for any particular subject, specific dosage regimens should be adjusted over time according to the individual need and the professional judgment of the person administering or supervising the administration of the compositions
Regarding the claimed amount of SAIB of 0.1-10% as claimed by claims 1 and 30, Li teaches 5-99.5% that embraces the claimed range.
Regarding the claimed amount of benzyl benzoate of 30-60% as claimed by claim 1, 35-34% as claimed by claims 10 and 30, and 30-45% as claimed by claim 29, Chen teaches 5-95% solvents comprising benzyl benzoate and Gibson teaches 5-99.5% that all embrace the claimed amount. 
Regarding the claimed amount of ethanol of 1-10% as claimed by claims 1 and 30, Chen teaches 5-95%, Li teaches up to 50% and Gibson teaches 5-99.7% that all embrace the claimed amount. 
Regarding the claimed amount of PEG of 30-60% as claimed by claim 1, 35-50% as claimed by claim 21, and 40-50% as claimed by claims 22, 29 and 30, Liversidge teaches 10-99.5%, Chen teaches 35-75%, Li teaches up to 50% and Gibson teaches 5-99.7% that are embrace the claimed amount.
Regarding the claimed amount of vitamin E as claimed by claim 1 of up to 5%, 0.1-5% as claimed by claim 25, 0.5-2% as claimed by claims 26, 29 and 30, and 0.01-5% as claimed by claim 49, Chen teaches 0.1-30%, and Li teaches 1-25% that all embrace the claimed amounts.
Regarding the all the claimed amounts of the claimed ingredients, the amounts taught by the cited references either overlaps with the claimed amounts or embrace the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the ratio of SAIB to vitamin E of from 0.5 to 10 as claimed by claim 27, the cited references teaches the amounts embrace the claimed amounts of each ingredients, and are expected to form ratio embracing the claimed ratio. 
Regarding PEG-400 claimed by claim 30, it is taught by Gibson.
Regarding the limitation that the composition is pharmaceutically acceptable composition as claimed by claim 34, all the cited references teach pharmaceutically acceptable composition.
Regarding stability of the composition as claimed by claims 39-48, the combination of the cited references teaches the instantly claimed composition comprising all the claimed ingredients in the claimed amount, and storage stability would have been an intrinsic property expected from the prior art references in combination. Li teaches depot formulation comprising the claimed ingredients is stable and has long shelf life. Further, stability under certain conditions is only an in-vitro diagnostic test that is expected to provide the same results obtained from two similar compositions tested under the same circumstances, and the recitation of this in-vitro test does not impart patentability to claims directed to composition. The burden is on applicants to show that the claimed testing under certain condition resulted in novel and unobvious difference between the claimed composition and prior art product since the Patent Office does not have the facilities for preparing the claimed materials and comparing them with the prior art inventions. See In re Best, 562 F.2 1252, 195 USPQ 430 (CCPA 1977); and In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). v
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
Obviousness Rejection
Applicants argue that the Office Action does not establish obviousness for at least three separate reasons. First, modifying Liversidge by adding ethanol would impermissibly change the principle of operation of the Liversidge compositions. Second, modifying Liversidge by adding ethanol would impermissibly make the Liversidge compositions unsuitable for their intended use. Third, a person of ordinary skill in the art (POSA) would understand that Liversidge teaches away from using ethanol. 

In response to these arguments, the examiner respectfully disagrees because: First, adding ethanol would not change the principle of operation of the Liversidge’s injectable nanoparticle compositions. Liversidge recognized that sirolimus can be administered in ethanol, but did not use it and does not teach against using ethanol anywhere in the reference. Second, modifying Liversidge by adding ethanol would not make the Liversidge compositions unsuitable for their intended use because ethanol would not dissolve sirolimus nanoparticles having surface stabilizers taught by Liversidge. Nowhere the reference teaches against using ethanol. Third, a POSA would understand that Liversidge does not teaches away from using ethanol, and nowhere mentions any deleterious effect of ethanol on sirolimus or on any other ingredients in the composition. 

Applicants argue that Liversidge is very clear when describing its invention—a composition comprising tacrolimus and/or sirolimus in nanoparticulate form. Liversidge is eminently clear when teaching that the principle of operation of the invention is to inject the solid nanoparticulate active ingredient into a patient, whereupon dissolution of the active ingredient delivery begins. Liversidge discusses at length the asserted advantages of nanoparticulate tacrolimus/sirolimus compared to dosage forms in which the active ingredient is in dissolved form. Liversidge teaches no less than seven enumerated advantages of nanoparticulate tacrolimus/sirolimus over the solubilized form.

In response to this argument, while Liversidge administer nanoparticles of sirolimus, and teaches the advantage of nanoparticles over the solubilized sirolimus, the reference does not teach not to use ethanol in the composition because ethanol solubilize sirolimus itself and not the nanoparticles taught by the reference that has stabilized surface. Nanoparticles of the reference have a stabilizers on the surface of the nanoparticles. Liversidge desired to stabilize the nanoparticles in a depot formulation by stabilize the surface of the nanoparticles, and Chen teaches depot formulation comprising PEG, benzyl benzoate, ethanol and vitamin E modulates release rate and stabilize the beneficial agent including immunosuppressant, and offsetting the effect of degradation of polymer in the formulation. One would have added ethanol to formulation to stabilize the formulation comprising the nanoparticles and not to solubilize sirolimus that is included in the nanoparticles. 
 
Applicants argue that Liversidge apparently only discusses tacrolimus/sirolimus compositions comprising ethanol when discussing commercial products in which the active ingredient is in dissolved form (Liversidge at, e.g., [0024]). None of the Liversidge examples contain ethanol, and Liversidge does not teach or suggest use of ethanol in the nanoparticulate compositions, which a POSA would expect in view of the Office’s reasoning that sirolimus is freely soluble in ethanol.

In response to this argument, it is argued that ethanol is taught by the secondary references, Chen. Liversidge and all the cited references do not teach against the use of ethanol in formulation comprising sirolimus. However, Liversidge find another solution to deliver sirolimus as nanoparticles instead of solubilizing it. While the reference does not teach or exemplify the use of ethanol, the reference does not teach not to use it either and does not teach against using it, and definitely does not teach any deleterious effect of ethanol of the nanoparticles or sirolimus. Even if sirolimus if freely soluble in ethanol, there is no reason to exclude ethanol from formulation comprising sirolimus nanoparticles with stabilized surface. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332—33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same

Applicants argue that, nevertheless, the Office Action alleges it would have been obvious to have added ethanol to the nanoparticulate compositions of Liversidge in view of Chen, Li, or Gibson. Yet, as the Office Action freely admits, Chen, Li, and Gibson teach use of ethanol as a solvent. Applicants submit that no reasonable POSA would contemplate adding a solvent like ethanol to the Liversidge compositions since doing so would dissolve the nanoparticles and destroy the very structure that Liversidge goes through such painstaking efforts to prepare and formulate— nanoparticles that Liversidge teaches are the essence of its invention.

In response to this argument, it is argued that adding ethanol to depot formulation comprising nanoparticles having stabilized surface taught by Liversidge would not dissolve the nanoparticles as applicants assert. Nanoparticles of sirolimus comprises surface stabilizers that are adsorbed or associated with the surface of the sirolimus particles. Chen teaches ethanol used as solvent, but to dissolve the polymer, and not the active agent, to form viscous gel that can maintain the drug dispersed and isolated from environment prior to use (¶ 0086). Further Chen use of ethanol as a thixotropic agent that reduces to avoid burst effect (¶¶ 0028, 0103). Therefore, none of the cited references teaches ethanol to dissolve the sirolimus nanoparticles in a depot formulation. The presence of ethanol would not dissolve sirolimus particles that has surface stabilizers, rather will affect the formulation comprising the drug nanoparticles as taught by Chen. Li and Gibson are relied upon for teaching SAIB, and not for teaching ethanol.

Applicants argue that modifying Liversidge by adding ethanol would impermissibly change the principle of operation of the Liversidge compositions. However, in an obviousness rejection, it is impermissible to modify a document in a way that would change its principle of operation—in this case structurally changing the nanoparticulate composition of Liversidge to a composition comprising the active ingredient in dissolved form. See, MPEP § 2143.01(V]); In re Ratti, 270 F.2d 810, 813 (CCPA 1959).

In response to this argument, it is argued that adding ethanol to formulation comprising nanoparticles taught by Liversidge would not change the principle of operation of Liversidge composition because it would not affect the nanoparticles of sirolimus that are surface stabilized, and sirolimus would not be solubilized. Rather ethanol would affect the property of the polymer in the depot formulation to avoid burst and to have prolonged drug delivery. Ethanol would not change the principle of operation of the depot formulation of Liversidge that comprises stabilizers on the surface of the sirolimus nanoparticles. Further, Chen teaches ethanol in a nanoparticles formulation to affect the formulation itself, and not the nanoparticles of the contained drugs. 

Applicants argue that adding ethanol would impermissibly make the Liversidge compositions unsuitable for their intended purpose. The apparent purpose of Liversidge is to avoid administering tacrolimus/sirolimus in dissolved form by providing instead a nanoparticulate composition. Adding ethanol to a Liversidge composition would change the compositions to forms containing dissolved active ingredient, which would render the compositions unsuitable for Liversidge’s intended purpose.

In response to this argument, it is argued that Liversidge stabilized the surface of sirolimus nanoparticles, so they are delivered as nanoparticles. Chen further teaches adding ethanol to the formulation comprising nanoparticles will affect the polymers in the depot formulation that delivers the nanoparticles, and not dissolving the nanoparticles of the drug. None of the cited references teaches dissolving the nanoparticles of sirolimus in ethanol. It has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

Applicants argue that the Examiner is reminded that a cited reference must be considered in its entirety, i.e., as a whole, including portions that lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). A POSA, reading Liversidge in its entirety, would immediately understand that solvents for the active ingredient should be avoided since they would destroy the nanoparticulate structure that is at the heart of the Liversidge  It is true that Liversidge mentions commercial compositions comprising ethanol, but in context (as Liversidge must be read), a POSA would understand that Liversidge teaches away from using ethanol in its nanoparticulate compositions.

	In response to this argument, it is argued that Liversidge does not teach away from using ethanol, the reference only teaches sirolimus soluble in ethanol, but does not teach nanoparticles of sirolimus having stabilized surface are soluble in ethanol, and does not teach not to use ethanol in the formulation. Chen teaches to use ethanol in a nanoparticle formulations to dissolve polymers of the formulation to form viscus or thixotropic gel, and not to dissolve any active agent nanoparticles. Liversidge does not teach away from using sirolimus nanoparticles in a depot formulation. Chen does not teach away from using ethanol in a depot formulation comprising nanoparticles. "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 27 F.3d 551,553 (Fed. Cir. 1994). 
Applicants’ attention is directed to the scope of the present claims that are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. The cited references show that it was well known in the art at the time of the invention to use the claimed ingredients, sirolimus and ethanol)  in pharmaceutical depot formulations comprising drug nanoparticles. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose. The idea for combining them flows logically from their having been used individually in the prior art. ln re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); ln re Susi, 58 CCPA 1074, 1079-80) 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). Based on the disclosure by these references that these ingredients are used in depot pharmaceutical formulations, an artisan of ordinary skill would have a reasonable expectation that a combination of the ingredients would also be useful in creating depot formulations. 
Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See ln re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; ln re Crockett 126 USPQ 186.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./